I dissent from the judgment about to be entered, on the ground that this corn husker and shredder was designed for one purpose and could be used in no other work. I am unable to distinguish this case from the gun which exploded, the boiler which burst, or the rope which was deemed to have been strong and well made. In the gun case there was a recovery for personal injuries sustained, and in the other two cases a recovery for the value of property destroyed.
This case, in my opinion, is not to be distinguished in principle from Mowbray v. Merryweather (L.R. [2 Q.B. 1895], 640.) The plaintiffs, a firm of stevedores, contracted to discharge a cargo from the defendant's ship, the defendant agreeing to supply all necessary cranes, chains, etc., reasonably fit for that purpose. The defendant in breach of his agreement supplied a defective chain, which broke while being used, and in consequence one of the plaintiff's workmen was injured. The workman having recovered in an action brought against the plaintiffs, the latter sued the defendant to recover the damages so paid. In the Court of Appeal it was held that the plaintiffs' liability to pay compensation to their workmen was the natural consequence of the defendant's breach of contract, and such as might reasonably be supposed to have been within the contemplation of the parties when the contract was entered into; and, therefore, the damages claimed were not too remote. The master of the rolls, Lord ESHER, said at the opening of his opinion: "I have no doubt about this case, though we have now to determine the point raised for the first time. The action is brought for breach of a warranty given by the defendant to the plaintiffs. That such a warranty was given is not disputed. It was one *Page 495 
implied by law, but that appears to me to make no difference. It was to the effect that the chain in question was so far sound as to be sufficient for the work which the plaintiffs had to do as stevedores."
In the case at bar the plaintiff claimed that a general warranty may be extended in its effects to cover the case in hand, and if not, a special warranty will be implied. I am of opinion that the general warranty may be extended to cover this case.
When the manufacturers of this machine warranted it to be, among other things, "well made," of "good materials" and "durable," they certainly, in view of the fact that this machine was designed for a single purpose only, must be held to have warranted that the safety lever, designed to arrest the motion of a portion of the machinery to enable the clogged rollers to be cleared by the hand of the operator, would so act as to enable the work to be safely done. In fact, within a month of the purchase of the machine the appliances of the safety lever broke while plaintiff was properly resting his weight upon the lever in the act of clearing the rollers, with the result that the rollers were suddenly released, started and he lost his right hand. Thus it clearly appears that the machine was not well made, of good material and durable as required by the warranty.
CULLEN, Ch. J., O'BRIEN, WERNER and HISCOCK, JJ., concur with GRAY, J.; EDWARD T. BARTLETT, J., reads dissenting opinion; CHASE, J., not sitting.
Judgment affirmed. *Page 496